            Case 1:19-cr-00621-RA Document 30 Filed 07/17/20 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 7/17/2020


 UNITED STATES OF AMERICA,
                                                                   No. 19-CR-621
                         v.
                                                                       ORDER
 SANCHEZ, et al,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         The parties are directed to confer and submit a status letter to the Court by no later than

July 24, 2020.



SO ORDERED.

Dated:      July 17, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
